     Case 4:19-cv-04383 Document 8 Filed on 05/08/20 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


Melvin Waddy, et al.

v.                                          Case Number: 4:19−cv−04383

GeoVera Specialty Insurance Company




                             NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Alfred H Bennett
PLACE:      Courtroom 8C
            United States District Court
            515 Rusk Avenue
            Houston, Texas 77002
DATE: 7/17/2020

TIME: 10:00 AM
TYPE OF PROCEEDING: Status Conference


Date: May 8, 2020
                                                       David J. Bradley, Clerk
